Del Mar Dental,




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 10, 2014

                                     No. 04-14-00369-CV

                        STRATEGIC DENTAL EXECUTIVES LLC,
                                    Appellant

                                               v.

                               DEL MAR DENTAL, P.L.L.C.,
                                       Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014-CVQ-000680-D4
                         Honorable Oscar J Hale, Jr., Judge Presiding


                                        ORDER
         Appellant’s first motion for extension of time to file its brief is GRANTED. Appellant’s
brief is due on July 23, 2014.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court